Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In accord with a Request for Continued Examination and the Amendment filed on January 25, 2021, claims 1, 4, and 10 were amended, new claim 11 was added, and claim 3 was cancelled.  
Claims 1 and 4-11 are currently pending, of which claims 1 and 10 are independent claims. 

Response to Amendments and Arguments
In view of the substantive amendments made to the independent claims incorporating allowable features, Applicant’s arguments presented over the prior art rejections have been fully considered and are persuasive.  As noted below, the case is in condition for allowance.

Relevant Art Cited by Examiner
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to Applicant’s disclosure. See MPEP 707.05(c).
Borrett et al., US Patent Publication Number 2014/0336836 A1, discloses a control node for controlling electrical energy consumption within an electricity distribution network, the electricity distribution network supplying electrical energy to a geographical area, a plurality of electric devices being distributed within said geographical area.  Each of the electric devices is connectable to the electricity distribution network to consume electrical energy provided therefrom See Paragraph [0038].  
Shaw et al., US Patent Publication No. 2007/0245161 A1 is directed to a power management logic monitoring power consumption of a plurality of components. If one or more of the components consumes power over a period of time that significantly exceeds or falls below a power consumption cap designated for the particular component, then the power management logic dynamically increases or decreases, respectively, the power consumption cap for the particular component. The power management logic 109 increases the power consumption cap associated with the first component in response to increasing power usage patterns, which improves performance of the component. Furthermore, if the application does not frequently or extensively access a second component, the power management logic decreases the power consumption cap associated with the second component in response to decreasing power usage patterns. See Paragraph [0028]

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1
The reasons for allowance of Claim 1 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of Method for managing electric power consumption of a device in which is comprised a plurality of hardware modules, each hardware module configured to independently perform within said device one or more tasks requiring electric power i) responsive to a request for a power consumption state increase: increasing power consumption for a first time period and thereafter reducing power consumption, the first time period corresponding to a longest time requested by any listener module, and ii) responsive to a request for a power consumption decrease: decreasing power for a second time period and thereafter increasing power consumption, the second time period corresponding to a shortest time requested by any listener module”.

Claim 10
The reasons for allowance of Claim 10 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a i) responsive to a request for a power consumption state increase: increasing power consumption for a first time period and thereafter reducing power consumption, the first time period corresponding to a longest time requested by any listener module, and ii) responsive to a request for a power consumption decrease: decreasing power for a second time period and thereafter increasing power consumption, the second time period corresponding to a shortest time requested by any listener module, operationally independent from each of the plurality of hardware modules
As dependent claims 4-9 and 11 depend from an allowable base claims; they are at least allowable for the same reasons as noted supra.  Support for the above noted limitations can be found, at least, in FIGs. 4A, 6A, and 6B and corresponding description.
The prior art made of record include Tian (US Patent Publication No. 2013/0254571 A1); Tsukada et al. (US Patent Publication No. 2013/0315614 A1); Weik et al. (US Patent Publication No. 2005/0192713 A1); Weik et al. (US Patent Publication No. 2005/0187727 A1); Gong et al. (US Patent Publication No. 2010/0165896 A1); Matsuoka et al. (US Patent Publication No. 2014/0277795 A1); and Westergaard (US Patent Publication No. 2017/0372244 A1).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, any comments should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMC/Patent Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117